Order reversed, with ten dollars costs and disbursements to the appellant, and defendants punished for contempt by imposing a fine of two hundred and fifty dollars each. Defendants are directed to produce all information regarding payroll account from copies of Federal and State income tax returns, with leave to appellant to move at Special Term for further relief if the missing evidence or its equivalent is not supplied. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.